OPINION.
Milliken :
Under the facts as admitted in answer filed by respondent and as stipulated, we are of the opinion that the amount of $1,000 distributed by petitioner in the year 1920 to his employees as Christmas bonuses is a proper item of deduction as a business expense for that year. See First National Bank of Book Rapids v. Commissioner, 6 B. T. A. 816; Appeal of Edwin C. Brandenburg, Executor, 4 B. T. A. 108; and Appeal of Washington Hotel Co., 4 B. T. A. 441.
Judgment will be entered on 15 days’ notice, under Bule 50.